Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1, 4, and 18 have been amended.
Claims 1 – 20 are pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 15 August 2022, with respect to claims 1 - 20 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the context of UAV delivery of packages, the prior art of record fail
to teach, in combination with other limitations, automatically adjust the
operation of the UAV as the UAV maneuvers along an airborne delivery
route to maintain the operation of the UAV within an operation threshold
based on the at least one operation parameter and the at least one
[electric] delivery route parameter, wherein the operation threshold is the
operation of the UAV that is maintained within an overall airborne operation
radius of the UAV from a return destination that the UAV is returning to
after completing the delivery of the package thereby enabling the UAV to
execute the delivery of the package along the airborne delivery route and to
return to the return destination; furthermore, automatically alerting at least
one delivery truck when a first current location of a first UAV is beyond a 
first overall airborne operation radius of the first UAV from the return
destination of the at least one delivery truck and when a second current
location of a second UAV is beyond a second overall airborne operation
radius of the second UAV from the return destination of the at least one
delivery truck, wherein the first operation radius of the first UAV differs from
the second operation radius of the second UAV based on the first current location of the first UAV based on the first current location of the first UAV and the second current location of the second UAV.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663